DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-16 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of Species A1 and Species B2 in the reply filed on 07/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8-9
The limitations “a plurality of conductive connecting tabs, two ends of each conductive connecting tab being respectively connected with the circuit board and one of the busbars, and each conductive connecting tab being connected with one of the circuit traces” and “a plurality of auxiliary connecting tabs, two ends of each auxiliary connecting tab being respectively connected with the circuit board and one of the busbars, and each auxiliary connecting tab being not connected with any one of the plurality of circuit traces” are unclear and therefore render the claims indefinite.  The claims do not previously recite “ends” of each conductive tab.  The limitation lacks antecedent basis.  Appropriate correction and clarification is required. 
Regarding claims 2-7 and 10-16
Claims 2-7 and 10-16 are rejected at least based on their dependency on claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013105571 A, Takase et al. in view of JP S56114572 U, hereinafter “JP572” (See attached machine translations.
Regarding claims 1 and 8-10
Takase teaches a battery connection module (20) used to connect a plurality of batteries (11) arranged side by side [Figs. 1-8 and Page 2], the battery connection module (20) comprising: 
an insulating frame (corresponding to resin protector 30 made of an insulating resin material) used to be provided on the plurality of batteries (11) [Figs. 1-8; see end of Page 3 to Page 4];
a plurality of busbars (21) provided to the insulating frame (30) [Figs. 1-8 and Pages 2-4], each busbar (21) being used to electrically connect electrodes (12) of at least two adjacent batteries (11) [Figs. 1-8 and Page 2]; 
a circuit board (40) comprising an insulating substrate (corresponding to an insulating base film) and a plurality of circuit traces (42) provided to the insulating substrate [Figs. 4, 8 and 9, Page 2 and Page 4]; 
a plurality of conductive connecting tabs [see Figs. 8-9 below], each comprising a first end and a second end being respectively connected with the circuit board (40) and one of the busbars (see portion 25 of busbars 21) [Figs. 8-9 and Page 4], and each conductive connecting tab being connected with one of the circuit traces (42) [Figs. 8-9]; 
and 
a plurality of auxiliary connecting tabs (47) [see Figs. 1-4 and Page 4], two ends of each auxiliary connecting tab (see front and rear ends) being respectively connected with the circuit board (40) and one of the busbars (21A) [Figs. 1-4], and each auxiliary connecting tab (47) being not connected with any one of the plurality of circuit traces (42) [Figs. 1-4 and 9].

    PNG
    media_image1.png
    464
    313
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    461
    360
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    526
    417
    media_image3.png
    Greyscale

Takase does not teach the plurality of circuit traces respectively electrically connected to the plurality of conductive connecting tabs each being provided with a fuse unit, the fuse unit comprising a main fuse and at least one spare fuse, the main fuse having two main trace connection end portions respectively positioned at two ends of the main fuse and connected to the corresponding circuit trace and a main fuse section connected between the two main trace connection end portions, the spare fuse having two trace connection end portions respectively positioned at two ends of the spare fuse and a fuse section connected between the two trace connection end portions, the fuse section and the main fuse section being spaced apart from each other and arranged side by side, and at least one of the two trace connection end portions being not connected with the corresponding circuit trace so as to form an electrical disconnection with the corresponding circuit trace, and after the main fuse section forms an electrical disconnection, the two trace connection end portions being connected to the corresponding circuit trace so that a current conductive path is formed by the spare fuse and the corresponding circuit trace. 
JP572 discloses a circuit board [see Figs. 1 or 3], comprising:
an insulating substrate (11, paragraph 3 in page 1 of US572 states, “resin substrate”) and a plurality of circuit traces (12,13, 14 or 17), at least one of the circuit traces (13 or 17) being provided with a fuse unit (15 and 18 in figure 1 or 15, 18-1, and 18-2 in figure 3), the fuse unit comprising a main fuse (15) and at least one spare fuse (18 in figure 1 or (18-1 and/or 18-2) in figure 3),
the main fuse (15) having two main trace connection end portions respectively positioned at two ends of the main fuse (two ends of 15) and connected to the circuit trace (13) and a main fuse section connected between the two main trace connection end portions (a main fuse section between ends of 15),
the spare fuse (18 in figure 1 or (18-1 and/or 18-2) in figure 3) having two trace connection end portions respectively positioned at two ends of the spare fuse (two ends of 18 in figure 1 or two ends of (18-1 and/or 18-2) in figure 3) and a fuse section connected between the two trace connection end portions (the spare fuse section between the ends of 18 or the spare fuse section between the ends of (18- 1 and/or 18-2) in figure 3),
the fuse section and the main fuse section being spaced apart from each other and arranged side by side (see figure 1 or 3), and at least one of the two trace connection end portions being not connected with the circuit trace so as to form an electrical disconnection with the circuit trace (one of end of 15 or (18 or 18-1/18-2) not connected to 13 or 17) [paragraph 3 of page 1 to paragraph 1 to page 3], and
after the main fuse section forms an electrical disconnection, the two trace connection end portions being connected to the circuit trace so that a current conductive path is formed by the spare fuse and the circuit trace (the product is what it is, not how it’s been use, the claimed limitation defines method of using the circuit board).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the circuit board of Takase to comprise a circuit pattern as in JP572 because such is a conventionally used circuit pattern that allows the detection of an overcurrent [paragraphs 0001-0002].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP §2106]. 
Referring to claim 2
	Modified Takase teaches the circuit board as set forth above, wherein one of the trace connection end portions of the spare fuse is connected with one of the main trace connection end portions of the main fuse, and the other trace connection end portion is adjacent to, spaced apart from and thus is not connected with the other main trace connection end portion (one end of 18 connected to one end of 15 and other end of 18 spaced apart from and thus is not connected with the other end of 15 or one end of 18-1 or 18-2 connected to one end of 15 and other end of 18 spaced apart from and thus is not connected with the other end of 15) [see JP572, Figs. 1 and 3], after the main fuse section forms the electrical disconnection, the other trace connection end portion and the other the main trace connection end portion which are adjacent to and spaced apart from each other are connected so that the current conductive path is formed by the spare fuse and the circuit trace (the product is what it is, not how it’s been use, the claimed limitation defines method of using the circuit board).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP §2106]. 
Referring to claim 3
	Modified Takase teaches the circuit board as set forth above, wherein the other trace connection end portion and the other main trace connection end portion which adjacent to and spaced apart from each other each have an enlarged soldering pad area (corresponding to enlarged end areas at the ends of 15 and 18 as disclosed in figure 1 or enlarged end areas in at the ends of 15 and (18-1 or 18-2) in figure 3) [JP572, Figs. 1 and 3].
Referring to claim 4
Modified Takase teaches the circuit board as set forth above, wherein the fuse unit comprises a plurality of spare fuses, and two of the plurality of spare fuses are defined as a first spare fuse and a second spare fuse (see elements 18-1 and 18-2) [JP572, Fig. 3],
the first spare fuse has two first trace connection end portions respectively positioned at two ends of the first spare fuse and a first fuse section connected between the two first trace connection end portions, the first fuse section and the main fuse section are spaced apart from each other and arranged side by side, the two first trace connection end portions are respectively adjacent to the two main trace connection end portions, and one of the first trace connection end portions and one of the main trace connection end portions which are adjacent to each other are connected, the other first trace connection end portion and the other the main trace connection end portion which are adjacent to each other are spaced apart from each other and are not connected with each other so that the other first trace connection end portion forms an electrical disconnection with the circuit trace (see JP572 wherein one of end portion of 18-1 and one of end portion of 15 are spaced apart and one of end portion of 18-1 and one of end portion of 15 are connected as shown in figure 3), the second spare fuse has two second trace connection end portions respectively positioned at two ends of the second spare fuse and a second fuse section connected between the two second trace connection end portions, the second fuse section and the first fuse section are respectively positioned at two sides of the main fuse section, spaced apart from the main fuse section and arranged side by side with the main fuse section, the two second trace connection end portions are respectively adjacent to the two main trace connection end portions, and one of the second trace connection end portions and one of the main trace connection end portion which are adjacent to each other are connected, and the other second trace connection end portion and the other the main trace connection end portion which are adjacent to each other are spaced from each other so that the other second trace connection end portion forms an electrical disconnection with the circuit trace (see Fig. 3 of JP572 wherein one of end portion of 18-2 and one of end portion of 15 are spaced apart and one of end portion of 18-2 and one of end portion of 15 are connected).
Referring to claim 5
Modified Takase teaches the circuit board as set forth above, wherein one of the two main trace connection end portions is connected with the first spare fuse and spaced apart from the second spare fuse, and the other two main trace connection end portion is connected with the second spare fuse and spaced apart from the first spare fuse (see both ends of 15 are connected to different spare fuses 18-1 and 18-2) [JP572, Fig. 3].
Referring to claim 6
	Modified Takase teaches the circuit board as set forth above, wherein the fuse section and the main fuse section of the fuse unit are fusing type (see paragraphs of US572 stated above in the rejection of claim 1 above).
Referring to claim 7
	Modified Takase teaches the circuit board as set forth above, wherein the insulating substrate (insulating base film) is a flexible material [Takase, page 4]. 
Referring to claim 11
	Modified Takase teaches the circuit board as set forth above, wherein the insulating frame (30) has a body and a plurality of positioning posts (34) protruding from the body [Takase, Figs. 1-5 and Page 4], the insulating substrate of the circuit board (40) has a plurality of positioning holes (45) [see Fig. 8 of Takase above; see also Page 4] correspondingly accommodating the plurality of positioning posts (34), so that the circuit board (40) and the insulating frame (30) are positioned relative to each other (“the mounting protrusion 34 moves in the mounting hole 45 of the FPC 40 and
the mounting hole 26 of the bus bar 21”) [Takase, Figs. 3-4 and 8]. 
Referring to claim 12
	Modified Takase teaches the circuit board as set forth above, wherein the insulating substrate (insulating base film) is a flexible material [Takase, page 4], and the circuit board (40) further comprises a plurality of strengthening tabs (33) provided to the insulating substrate and each strengthening tab (33) correspondingly extends across at least one of the positioning holes in position [Takase, Figs. 1-8 and Page 3], and a through hole is formed at a position of each strengthening tab (33) corresponding to the positioning hole to allow the corresponding positioning post (34) to pass through [Takase, Figs. 1-8 and Page 3]. 
Regarding claims 13 and 14
Modified Takase teaches battery connection module as set forth above, wherein a part of the plurality of busbars (21) each have at least two electrode connecting portions (22) and at least one buffer portion (see spacing in between each two adjacent electrode connecting portions), wherein the at least one buffer portion is connected between every two adjacent electrode connecting portions [Takase, Fig. 8], and said electrode and buffer units are secured together as a single unit [Takase, Figs. 1-9].
	With regards to the limitation the electrode connecting portions and the buffer portions being an integral structure, it would have been obvious to one having ordinary skill in the art at the time of the invention to make the electrode connection portions and the buffer portions as a single integral piece since it has been held that "that the use of a one piece construction would be merely a matter of obvious engineering choice.") [MPEP 2144.04 VB].
Regarding claim 15
Modified Takase teaches battery connection module as set forth above, wherein the plurality of busbars (21) are used to connect the plurality of batteries in series, in which two busbars (21C) which are respectively positioned at two ends of the plurality of batteries (11) connected in series are output electrode members (12) [Takase, Figs. 8-9 and pages 2-3], 
the battery connection module (20) further comprises an extension connecting tab (See connection areas 25), the extension connecting tab has a first end and a second end which are positioned at two opposite ends of the extension connecting tab [Takase, Figs. 1 and 8-9], the first end is connected to one of the output electrode members, the second end and the other output electrode member are positioned at the same side of the insulating frame (30) [Takase, Figs. 1 and 8-9]. 
Regarding claim 16
Modified Takase teaches battery connection module as set forth above, wherein the battery connection module further comprises a cover (lid 16) covered to the insulating frame (30) to cover the plurality of busbars (21), the circuit board (40), the plurality of conductive connecting tabs (see above) and the plurality of auxiliary connecting tabs (47) [Takase, Figs. 1-8 and Page 2].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 205621791 U, Tan teaches a battery connection module 10 of the present invention is used to connect a plurality of batteries 20 side by side [Figs. 1 and 2, paragraph 0115] 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721